Citation Nr: 1449358	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD) in excess of 50 percent from April 20, 2010 to March 25, 2012 and in excess of 70 percent on and after March 26, 2012.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In an August 2010 rating decision, the RO increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent, effective April 20, 2010, the date of the increased rating claim.  In May 2014, the RO increased the disability rating for the Veteran's PTSD to 70 percent, effective March 26, 2012, the date of a VA examination report.  

In this decision, the Board grants entitlement to a 70 percent rating prior to March 26, 2012 and entitlement to TDIU based on service-connected disabilities. However, as there is an indication of outstanding treatment records, the Board has remanded the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD.  Therefore, the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as thoughts of death, difficulty establishing and maintaining effective relationships, hypervigilance, flashbacks, nightmares, panic attacks, and trouble concentrating.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has been unemployable as a result of his service-connected disabilities. 

CONCLUSIONS OF LAW

1. The criteria for a rating of at least 70 percent for PTSD from April 20, 2010 to March 26, 2012 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2. The criteria for a TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran was granted service connection for PTSD in January 1982 and the RO denied his claim for an increased rating in March 1993.  The Veteran did not perfect a timely appeal to this rating decision and no new and material evidence was submitted within one year of the March 1993 rating decision.  As such, the decision is final.  Thus, the following discussion addresses the Veteran's level of disability from the time his increased rating claim was filed in April 2010. 

The Veteran contends that his PTSD has been more severe than currently evaluated and that he is entitled to a higher rating.  He contends that he experiences flashbacks, trouble sleeping, and anxiety.

After thorough review of the claims file, the Board finds that the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as flashbacks, "thoughts of death," difficulty understanding complex commands, nightmares, panic attacks, and difficultly establishing and maintaining effective relationships.

The Board notes that an August 2010 VA treatment record stated that the Veteran had decreased interest in activities, decreased energy, feelings of worthlessness, impairment with concentration, agitation, and anxiety.  It was also noted that the Veteran experienced insomnia, nightmares, and hypervigilance.  See April and August 2010 VA treatment records.  

The Veteran was afforded an examination in May 2010.  The Veteran reported intense and "disturbing" flashbacks and "day terrors" of combat which cause a lapse in focus and attention.  The Veteran also reported that he had trouble sleeping and that he would check the security of the windows and doors in the middle of the night.  He also stated that he was suspicious of people and that he looked to see if they had a weapon.  The Veteran reported that he had "passive thoughts of death" and that he is "tired of living" that way but denied a suicidal plan or intent.  The examiner noted that the Veteran experienced panic attacks more than once per week.  The examiner also stated that the Veteran's thought process was impaired and that he occasionally had abnormal speech.  It was noted that the Veteran had a strained relationship with his wife and that his only outside activity was going to the gym.  The examiner characterized his symptoms as "severe."              
  
The Board finds that the Veteran's PTSD symptoms, to include thoughts of death, difficulty in establishing and maintaining effective relationships, hypervigilance, nightmares, flashbacks, panic attacks, and trouble concentrating, have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  Moreover, the May 2010 examiner noted that the Veteran experienced "severe" symptoms.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  

TDIU Claim

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

In this decision, the Board has granted the Veteran entitlement to a 70 percent disability rating for his service-connected PTSD, effective April 20, 2010.  He is also in receipt of a 10 percent disability rating for his bilateral tinnitus and a 10 percent disability rating for residuals of a shell fragment wound of the right and left foot.  Additionally, he has noncompensable ratings for his bilateral hearing loss and malaria.  The Veteran's combined rating is 80 percent and as such, he meets the schedular requirement under 38 C.F.R. § 4.16(a).      

The fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history but not his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran contends that he is unemployable due to his service-connected disabilities, to include PTSD.  In the Veteran's June 2011 notice of disagreement, he stated that his PTSD impacted his ability to stay focused at work and that his hearing loss and tinnitus also impacted his ability to concentrate.  

The Veteran has been unemployed since 2010 when he retired from his approximately 23 year career as a correctional officer.  On his August 2010 claim for TDIU, the Veteran stated that he retired due to his PTSD symptoms and that he had approximately nine months of time lost from this illness.  The Veteran's employer, in October 2010, stated that the Veteran retired due to disability.   

The May 2010 VA examiner noted that the Veteran's PTSD symptoms interfere with his ability to stay focused and result in "work hazards" that put himself, co-workers, and inmates at risk.  The March 2012 VA examiner noted that the Veteran had difficulty concentrating at work due to his PTSD.  The examiner opined that the Veteran was no longer able to perform in an executive function or leadership role at work.  The examiner stated that the Veteran could perform some sedentary and physical work but that he would need to be closely monitored by his superiors as he quickly becomes irritable, anxious, and withdrawn.  

Although it was noted that the Veteran could perform some sedentary and physical work, the March 2012 examination report did not consider the aggregate impact of the Veteran's service-connected disabilities on his ability to secure gainful employment.  Here, a November 2009 examination report noted that the Veteran's service-connected foot condition makes it hard for him to walk and stand for any length of time.  Another November 2009 examination report stated that the Veteran's hearing loss and tinnitus caused difficulty understanding and hearing.  

Thus, the Board finds the severity of the Veteran's psychiatric disability, the impact of his foot condition on his ability to walk and stand, and the impact of his hearing loss and tinnitus on his ability to concentrate, to be significant given the Veteran's approximately 23 year career as a correctional officer.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, in light of the personalized nature of TDIU determinations, the Board finds that the evidence shows he is entitled to an award of TDIU based on service-connected disabilities.  See Todd v. McDonald, 2014 WL 4329647 (Vet. App. 2014) (the personalized nature of TDIU determinations is evident from the title of § 4.16: "Total disability ratings for compensation based on unemployability of the individual").  As such, a TDIU is warranted.  
 

ORDER

A 70 percent rating for service-connected PTSD is granted from April 20, 2010 to March 25, 2012, subject to the applicable criteria governing the payment of monetary benefits.   

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

As to the Veteran's entitlement to an evaluation in excess of 70 for PTSD, his VA mental health treatment records, dated through February 2011, are associated with the claims file.  The Board notes that the March 2012 VA examination report provided an indication that the Veteran is receiving ongoing mental health treatment.  As such, a remand is necessary to associate the outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

After the outstanding records are associated with the claims file, the Veteran shall be afforded a contemporaneous VA psychiatric examination to ascertain the current severity and manifestations of the Veteran's PTSD.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated since February 2011, and associate them with the record.  

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on whether the Veteran's PTSD symptoms have manifested to total occupational and social impairment.  

The examiner shall also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his PTSD alone renders him unable to secure or follow a substantially gainful occupation in light of this Veteran's education, training, and experience.  

5.  Then readjudicate the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD.  If the benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


